TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00309-CV



                                          C. I., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




  FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
 NO. 18-0086-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                                            ORDER


PER CURIAM

                Appellant C. I. filed her notice of appeal on May 6, 2019. Appellant’s brief was

due June 3, 2019. On June 3, 2019, counsel for appellant filed a motion for extension of time to

file appellant’s brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than June 24, 2019. If the brief is not filed by that date, counsel may be required to show

cause why she should not be held in contempt of court.

                It is ordered on June 10, 2019.
Before Chief Justice Rose, Justices Kelly and Smith




                                               2